NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2357-16T2

SUMAR ABNATHYA and VIMAR MOORE,

        Plaintiffs,

v.

CEZSARI M. MEDLEY and GERALD DEUS,

     Defendants.
___________________________________

GERALD DEUS,

        Plaintiff-Appellant,

v.

CEZSARI M. MEDLEY and PROGRESSIVE
DRIVE NEW JERSEY INSURANCE COMPANY,

     Defendants-Respondents.
____________________________________

              Submitted September 25, 2017 – Decided October 10, 2017

              Before Judges O'Connor and Vernoia.

              On appeal from the Superior Court of New
              Jersey, Law Division, Essex County, Docket
              Nos. L-5738-15 and L-6072-15.

              Law Offices of Karim Arzadi, attorneys for
              appellant (Mr. Arzadi, on the briefs).
              Law Office of Cindy L. Thompson, attorneys for
              respondent Cezsari M. Medley (Melissa A.
              Galante, on the brief).

              Kent & McBride, PC, attorneys for respondent
              Progressive Drive New Jersey Insurance Company
              (Robert S. Florke, on the brief).

PER CURIAM

       By   leave   granted,     plaintiff      Gerald    Deus    appeals    from    a

September 30, 2016 order denying his motion to reinstate his

complaint and a November 4, 2016 order denying his motion for

reconsideration. We reverse.

                                          I.

       Following an automobile accident Deus claims caused him to

sustain personal injuries, he filed a complaint on August 28,

2015, asserting a negligence claim against Cezsari M. Medley and

a   breach    of    contract     claim    against    Deus's       personal    injury

protection      insurance      carrier,       Progressive    Drive    New     Jersey

Insurance      Company.     On   March     11,    2016,     the    complaint      was

administratively dismissed as to both defendants pursuant to Rule

1:13-7(a) because Deus failed to serve defendants with a summons

and complaint.       Three months later in June 2016, Deus served each

defendant with a summons and complaint.

       In a separate lawsuit, Sumar Abnathya and Vimar Moore claimed

they   were     injured   in     the   automobile     accident       and    asserted

negligence claims against Deus and Medley (the Abnathya matter).

                                          2                                  A-2357-16T2
In his capacity as a defendant in the Abnathya matter, Deus was

represented    by     an    attorney         different     from    the    attorney

representing him as a plaintiff in his action against Medley and

Progressive.   Deus's      counsel   in      the    Abnathya     matter   moved    to

consolidate the two lawsuits. Although Deus's complaint against

Medley and Progressive had been dismissed, the court entered an

August 5, 2016 order consolidating the lawsuits for the purpose

of discovery and trial.

     On September 14, 2016, Deus moved to reinstate his complaint

against Medley and Progressive. In support of the motion, Deus's

counsel certified that his office was unable to effect service

upon Medley and Progressive prior to the administrative dismissal.

Counsel also asserted that defendants had been served in June 2016

and the discovery period remained open.                Counsel's assertions were

uncontested.        Neither    Medley     nor      Progressive    opposed    Deus's

motion.

     In a September 30, 2016 order, the court denied Deus's motion.

The order states that "[p]ursuant to R. 1:13-7, [Deus] has not

presented   sufficient        evidence    for      a   showing    of   exceptional

circumstances for reinstatement beyond [ninety] days of the date

of dismissal."

     Deus filed a motion for reconsideration. Again, Medley and

Progressive did not oppose the motion. The court denied the motion

                                         3                                  A-2357-16T2
in a November 4, 2016 order stating Deus "failed to meet [his]

burden     of    presenting    sufficient         evidence    to    warrant

reconsideration under R. 4:49-2."       This appeal followed.

                                  II.

      "Our review of an order denying reinstatement of a complaint

dismissed for lack of prosecution proceeds under an abuse of

discretion standard." Baskett v. Kwokleung Cheung, 422 N.J. Super.

377, 382 (App. Div. 2011) (citations omitted); accord Ghandi v.

Cespedes, 390 N.J. Super. 193, 196 (App. Div. 2007).           We are not,

however, bound by the Law Division's legal conclusions or its

"'interpretation of the law and the legal consequences that flow

from established facts . . . .'" Alfano v. BDO Seidman, LLP, 393

N.J. Super. 560, 573 (App. Div. 2007) (quoting Manalapan Realty,

L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995)).

      Rule 1:13-7(a) is "docket-clearing rule that is designed to

balance the institutional needs of the judiciary against the

principle that a just result should not be forfeited at the hands

of an attorney's lack of diligence."             Baskett, supra, 422 N.J.

Super. at 379; see also Mason v. Nabisco Brands, Inc., 233 N.J.

Super. 263, 267 (App. Div. 1989) (explaining Rule 1:13-7(a) is

intended to "clear the docket of cases that cannot, for various

reasons, be prosecuted to completion"). The Rule details the bases

for   an   administrative   dismissal   of   a    complaint   for   lack    of

                                   4                                 A-2357-16T2
prosecution,         R.        1:13-7(a),    and    provides       the       standards     and

procedure      for        reinstatement      of     a    complaint       that     has     been

administratively dismissed:

              After dismissal, reinstatement of an action
              against a single defendant may be permitted
              on submission of a consent order vacating the
              dismissal and allowing the dismissed defendant
              to file an answer . . . . If the defendant
              has been properly served but declines to
              execute a consent order, plaintiff shall move
              on good cause shown for vacation of the
              dismissal. In multi-defendant actions in which
              at least one defendant has been properly
              served, the consent order shall be submitted
              within 60 days of the order of dismissal, and
              if   not   so   submitted,    a   motion   for
              reinstatement shall be required. The motion
              shall be granted on good cause shown if filed
              within 90 days of the order of dismissal, and
              thereafter shall be granted only on a showing
              of exceptional circumstances.

              [R. 1:13-7(a).]

    There       is        no     dispute    that    Deus       filed     the    motion     for

reinstatement more than ninety days after entry of the March 11,

2016 dismissal order. Nevertheless, Deus first contends the court

erred    by   applying           the   heightened       Rule    1:13-7(a)        exceptional

circumstances standard for multi-defendant cases in deciding the

reinstatement        motion.        He   argues    that    under       the     circumstances

presented, the court should have decided his motion under the

Rule's   good    cause           standard   and    that    good    cause        existed   for

reinstatement of the complaint. We agree.


                                              5                                      A-2357-16T2
       The exceptional circumstances standard applies in multi-

defendant cases "in which at least one defendant has been properly

served." R. 1:13-7(a).        The standard "was intended to avoid delay

where a case has proceeded against one or more defendants, and the

plaintiff      then   seeks   to   reinstate    the    complaint    against     a

previously-dismissed additional defendant." Giannakopoulos v. Mid

State Mall, 438 N.J. Super. 595, 609 (App. Div. 2014) certif.

denied, 221 N.J. 492 (2015); see also Pressler & Verniero, Current

N.J.   Court    Rules,   comment    1.2    on   R.    1:13-7(a)    (2017).    The

exceptional circumstances standard therefore applies in multi-

defendant cases that proceed against a properly served defendant

prior to the filing of a motion to reinstate a complaint that was

administratively dismissed against another defendant.1




1
   The proper service of Medley and Progressive in June 2016
followed the administrative dismissal of Deus's complaint against
them. It did not constitute the "proper service" of a defendant
in a multi-defendant case requiring application of the exceptional
circumstances standard under Rule 1:13-7. Proper service of Medley
and Progressive was permitted prior to the filing of the
reinstatement motion. See Weber v. Mayan Palace Hotel & Resorts,
397 N.J. Super. 257, 264 (App. Div. 2007) (finding the purpose of
Rule 1:13-7(a) is advanced when a defendant is served with the
complaint prior to the filing of a reinstatement motion). Rule
1:13-7(a) can only be logically read to require application of the
exceptional circumstances standard where there is proper service
of a codefendant against whom the complaint has not been
administratively dismissed.



                                       6                                A-2357-16T2
     Here, there are no defendants in Deus's lawsuit who were

properly served and participated in the case prior to Deus's filing

of the reinstatement motion.     To the contrary, plaintiff moved to

reinstate the complaint against the only two named defendants in

the complaint,2 Medley and Progressive, both of whom had the

complaint against them administratively dismissed pursuant to Rule

1:13-7. Therefore, the court's application of the exceptional

circumstances standard is not supported by the plain language of

Rule 1:13-7(a), and is inconsistent with the           purpose of the

heightened exceptional circumstances standard.

     We reject the contentions of Medley and Progressive that the

exceptional circumstances standard should apply because permitting

reinstatement   of   the   complaint   will   substantially   delay   the

proceedings in the consolidated case.         Again, we are satisfied

that application of the exceptional circumstances standard was not

appropriate under Rule 1:13-7 because there were no defendants who

were properly served and against whom Deus's complaint was pending

when the consolidation motion was filed, and the Rule does not

address consolidated cases.    Moreover, the consolidation order was



2
   The complaint also asserted a negligence claim against
fictitiously-named defendants, but the record shows those
defendants were never identified or served with a summons and
complaint.


                                   7                             A-2357-16T2
not entered until August 5, 2016, and therefore Deus's filing of

the reinstatement motion only four weeks later could not have

substantially delayed the proceedings in the consolidated case.

     Our conclusion that the trial court erred by applying the

exceptional   circumstances   standard   under   the   circumstances

presented does not end the inquiry. We consider whether the record

supports a determination that plaintiff demonstrated good cause

for the reinstatement of the complaint.3   R. 1:13-7(a).

     The "good cause" standard is difficult to precisely define.

"Its application requires the exercise of sound discretion in

light of the facts and circumstances of the particular case

considered in the context of the purposes of the Court Rule being

applied." Ghandi, supra, 390 N.J. Super. at 196 (quoting Del.

Valley Wholesale Florist, Inc. v. Addalia, 349 N.J. Super. 228,

232 (App. Div. 2002)). Our Supreme Court has defined "good cause"

as "the presence of a meritorious [claim] worthy of judicial

determination . . . and the absence of any contumacious conduct

. . . ."   O'Connor v. Altus, 67 N.J. 106, 129 (1975).




3
  Under Rule 1:3-7(a) the good cause standard applies where a
single defendant complaint is administratively dismissed. The good
cause standard, however, has been applied to a motion to reinstate
a complaint against multiple defendants. See Ghandi, supra, 390
N.J. Super. at 195-96.

                                 8                           A-2357-16T2
      In Ghandi, we addressed the good cause standard under Rule

1:13-7(a), stating that because administrative dismissals are

"without prejudice," "the right to reinstatement is ordinarily

routinely and freely granted when plaintiff has cured the problem

that led to the dismissal even if the application is made many

months later." Ghandi, supra, 390 N.J. Super. at 196.                      We also

observed that "absent a finding of fault by the plaintiff and

prejudice to the defendant, a motion to restore under [Rule 1:13-

7(a)] should be viewed with great liberality." Id. at 197.

      In Baskett, we applied the Ghandi good cause standard under

Rule 1:13-7 to a trial court's denial of the plaintiffs' motion

to reinstate a complaint.          Baskett, supra, 422 N.J. Super. at 384-

85. We observed that the plaintiffs' reasons for not exercising

personal oversight of the handling of the matter were "meager and

incomplete."    Id. at 385.        We were "most concerned," however, that

the   dismissal     resulted        from       plaintiffs'      first     counsel's

inattention.      Ibid.     We also noted that defendants failed to

present any evidence showing they suffered prejudice from the

plaintiffs' delay in seeking reinstatement.                  Ibid.      We reversed

the   trial   court's     order,    finding      that   under   the     "indulgence

mandated by Ghandi," and because the plaintiffs' were "essentially

blameless, the courthouse doors should not be locked and sealed



                                           9                                A-2357-16T2
to prevent their claims from being resolved in the judicial forum."

Ibid.

     Here, application of the principles in Ghandi and Baskett

require reversal of the court's order denying Deus's motion to

reinstate the complaint. The record does not support a finding of

prejudice.     Medley   and   Progressive    did   not     oppose   plaintiff's

motion for reinstatement and did not present the motion court with

any evidence showing they would be prejudiced if Deus's motion was

granted.      See Baskett, supra, 422 N.J. Super. at 385 (finding good

cause   for    reinstatement    of    a   complaint   in    part    because   the

defendant did not present a "scintilla of evidence" supporting his

claim of prejudice); Ghandi, supra, 390 N.J. Super. at 197 (finding

court erred in denying reinstatement motion in part because the

defendants failed to object to the reinstatement motion).

     In the certification in support of the reinstatement motion,

Deus's counsel explained that service of the summons and complaint

was not timely made because his office was unable to effect

service. Because the reinstatement motion was uncontested, there

was no evidentiary basis before the motion court permitting a

finding to the contrary.4            In any event, there is no evidence


4
  In his certification supporting the motion for reconsideration,
Deus's counsel further explained that service of the summons and
complaint was delayed following the administrative dismissal


                                       10                                A-2357-16T2
showing Deus was responsible for the delay in serving Medley and

Progressive or in making the reinstatement motion.             As we found

in Ghandi and Baskett, under such circumstances and in the absence

of any showing of prejudice, plaintiff demonstrated good cause for

reinstatement of his complaint and should not be foreclosed from

adjudicating his claims in court. Ghandi, supra, 390 N.J. Super.

at 198; Baskett, supra, 422 N.J. Super. at 385.

     We   reverse   the   court's   order   denying   Deus's    motion    to

reinstate his complaint as to Medley and Progressive. It is

therefore unnecessary to address Deus's appeal from the court's

order denying his motion for reconsideration.

     Reversed and remanded for further proceedings consistent with

this opinion.   We do not retain jurisdiction.




because he was engaged in discussions and an exchange of
information with Medley's insurance carrier and Progressive. This
information was not before the court on Deus's motion to reinstate
the complaint and we do not rely upon it in our analysis of the
court's order denying the motion.

                                    11                             A-2357-16T2